IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

PUBLIC DEFENDER, SECOND NOT FINAL UNTIL TIME EXPIRES TO
JUDICIAL CIRCUIT,       FILE MOTION FOR REHEARING AND
                        DISPOSITION THEREOF IF FILED
     Petitioner,
                        CASE NO. 1D16-3136
v.

CHIEF    CIRCUIT    JUDGE,
SECOND JUDICIAL CIRCUIT,

      Respondent.

___________________________/


Opinion filed October 5, 2016.

Petition for Writ of Certiorari.

Nancy A. Daniels, Public Defender, Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Karen A. Brodeen, Senior Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for certiorari is DENIED on the merits.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.